


EMPLOYMENT AGREEMENT


     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
January 3, 2012 (the “Effective Date”), by and among Umami Sustainable Seafood
Inc., a Nevada corporation (the “Company”), Tim Fitzpatrick, an individual
(“Executive).


RECITALS:
     A.  In connection with Executive's appointment as the Chief Financial
Officer, the Company and Executive desire to set forth the terms upon which
Executive shall be employed as the Company's Chief Financial Officer and
Secretary to the Board of Directors (the “Board”).


     B. This Agreement shall govern the employment relationship between
Executive and the Company from and after the Effective Date, and supersedes and
negates all previous negotiations and agreements with respect to such
relationship.


          NOW, THEREFORE, in consideration of the above recitals incorporated
herein and the mutual covenants and promises contained herein and other valuable
consideration, the receipt and sufficiency of which is hereby expressly
acknowledged, the parties agree as follows:


1. EMPLOYMENT. Subject to the terms set forth herein, the Company hereby agrees
to employ Executive as its Chief Financial Officer and Secretary to the Board of
Directors. Executive shall report directly to the Company's Chief Executive
Officer and the Board and shall perform such officer level duties and have such
officer level authority and responsibility as is usual and customary for such
positions, plus any additional officer level duties as may reasonably be
assigned from time to time by the Company's Chief Executive Officer or Board,
including but not limited to providing services to one or more, of the Company's
subsidiaries or affiliates (the compensation for such services shall be covered
exclusively by Sections 3 through 7 of this Agreement). Executive hereby accepts
such employment and agrees to devote sufficient business time, energy and skill
to the performance of Executive's duties for the Company to fulfill the
responsibilities and obligations of the assigned positions. Executive shall be
subject to the Company's policies, procedures and approval practices, as
generally in effect from time-to-time. Among other duties, Executive's duties
shall include using his reasonable best efforts in the oversight of the
Company's other officers in order to ensure that the Company's management
conducts the business of the Company in an honest and ethical manner consistent
with high levels of integrity. In order to promote such behavior at all levels
of the Company and to set the appropriate “tone at the top”, Executive shall
avoid any conflicts of interest with the Company as well as the appearance of
any conflicts of interest with the Company; provided that in the event that a
conflict of interest (or appearance thereof) arises outside the control of
Executive, Executive shall promptly notify the Company thereof and shall have
thirty (30) days to resolve such conflict of interest (or appearance thereof).


2. EMPLOYMENT TERM. Executive's employment hereunder is “at-will” and either
Executive or the Company may terminate such employment at any time, for any or
no reason, subject to the provisions of Section 7.


3. COMPENSATION.
(a) Base Salary. The Company agrees to pay Executive an initial salary of Two
Hundred Forty-Thousand Dollars ($240,000) per annum, less required deductions
and withholdings (the “Salary”). The Board will review Executive's Salary
annually to determine whether Executive should receive an adjustment in Salary,
provided that Executive's Salary shall not be reduced without Executive's prior
written consent. The Salary shall be paid in installments in accordance with the
Company's usual payroll practices.


(b) Annual Bonus. During the period of employment, Executive shall be entitled
to earn an annual performance-based bonus (“Annual Bonus”) as follows:
 Executive will be eligible to receive an Annual Bonus of up to 100% of
Executive's then-current Salary, based on Executive's achievement of performance
objectives as established in good faith by the Board (or any Compensation
Committee of the Board).






1




--------------------------------------------------------------------------------




(c) Option Grant. Immediately upon execution of this Agreement, Executive shall
be awarded options to purchase 875,000 shares of the company with a strike price
equal to the price of a common share of the Company's equity at the close of the
most recent completed trading session. Executive's interest in such options
shall vest according to the following schedule: 55% of the options shall vest
upon the closing of the Contemplated Equity Offering, as defined below in
section 3(d) below, 15% of the options shall vest on the date six months after
the date of this agreement, 15% of the options shall vest on the date twelve
months after the date of this agreement and 15% of the options shall vest 18
months after the date of this agreement.


(d) Uplisting Bonus. Upon closing of a firm commitment underwritten public
offering of common shares in which the gross proceeds to the Company are at
least $40 million (the “Contemplated Equity Offering”), Executive shall be
entitled to a bonus of Two Hundred Forty-Thousand Dollars ($240,000), payable
within 30 days of the Company's receipt of net proceeds from the offering.


4. STOCK VESTING; EQUITY GRANTS.
(a) Vesting and Adjustment. Prior to the execution of this agreement Executive
owned no shares of capital stock of the Company or any securities convertible
into or exercisable for shares of capital stock of the Company.


(i)  For purposes of this Agreement, Executive shall be deemed to remain in
service and eligible for vesting of options so long as Executive continues to
actually render services to the Company or any parent or subsidiary corporation,
whether as an employee, a non-employee member of the Board of Directors or an
independent contractor or consultant, solely as determined by and in accordance
with the directives of the Board. By executing this Agreement, Executive agrees
to abide by such Board determination.


(A) If Executive's employment by the Company is terminated by the Company
pursuant to Section 7(d)(ii) or by Executive pursuant to Section 7(e), in either
case at such time that clause (B) below does not apply, and Executive has
executed (and not revoked) a general release of claims acceptable to the
Company, then Executive shall immediately acquire a vested interest in the
lesser of (1) all remaining Unvested Options and (2) that number of Unvested
Options that Executive would have vested in had Executive continued in Service
for an additional twelve months.


(B) If there occurs a Change in Control, as defined in Section 4(a)(iii) below,
while Executive is employed by the Company, and if Executive's employment by the
Company is terminated by the Company or any successor thereto pursuant to
Section 7(d)(ii) or by Executive pursuant to Section 7(e) on or following such
Change in Control, then Executive shall immediately acquire a vested interest in
all remaining Unvested Options.


(C) If Executive dies or suffers a Disability (which results in the termination
of Executive's employment pursuant to Section 7(b)), then Executive's estate
shall immediately acquire a vested interest in all remaining Unvested Options.


(ii) Upon any reclassification, recapitalization, stock split, or reverse stock
split; any merger, combination, consolidation, or other reorganization; any
spin-off, split-up, or similar extraordinary dividend distribution in respect of
the common shares of the Company; or any exchange of common shares of the
Company, with respect to any shares held by Executive an automatic adjustment
shall be made to equitably and proportionately adjust: 1) the number, amount,
and type of shares subject to any outstanding options; 2) the grant, purchase,
or exercise price of any outstanding options; and 3) the securities, cash, or
property deliverable upon exercise of payment of any outstanding options.


(iii) “Change in Control” means: (x) any acquisition of the Company by means of
merger or other form of corporate reorganization in which outstanding shares of
the Company are exchanged for securities or other consideration issued, or
caused to be issued, by the acquiring corporation or its subsidiary and in which
the holders of capital stock of the Company immediately prior to the acquisition
hold less than 50% of the voting power of the surviving entity or its parent,
(y) a sale of all or substantially all of the assets of the Company, or (z) the
closing of the transfer (whether by merger, consolidation or otherwise), in one
transaction or a series of related transactions, to a person or group of
affiliated persons, of the Company's then outstanding securities if, after such
closing, such person or group of affiliated persons would hold 50% or more of
the outstanding voting stock of the Company (other than an equity financing
effected primarily for capital raising purposes).






2






--------------------------------------------------------------------------------




(b) Executive shall also be eligible to participate in and receive additional
equity grants commensurate with his position and level in any stock option plan,
restricted stock plan or other equity-based or equity related compensation plan,
programs or agreements of the Company made available generally to its senior
executives. Executive acknowledges and agrees, however, that, other than as set
forth in the following sentence, any such grants shall be at the sole discretion
of the Board (or any applicable committee of the Board) and the Company is under
no obligation to make any further equity grants to Executive. After the closing
of a Contemplated Equity Offering, if Executive is continuing in Service at the
closing of a Contemplated Equity Offering, the Board shall authorize, and
Executive shall receive, an option grant to purchase that number of shares of
common stock such that immediately following such grant Executive shall own
assuming the full exercise of all option grants held by Executive) in the
aggregate not less than 1% of the Company's fully-diluted (on an as converted to
common stock basis) capital stock of the Company (which for purposes hereof
shall include all shares of capital stock then outstanding, including any shares
issued pursuant to the a Contemplated Equity Offering, any shares of the
Company's common stock authorized and reserved for future issuance under the
Company's then existing equity incentive plan, including any increase in the
number of such shares in connection with the equity financing, and any shares
subject to outstanding non-plan option grants) (the “New Option”) (as adjusted
for stock splits, dividends, combinations and the like after the date hereof and
prior to the grant of the New Option). With respect to the shares of the
Company's common stock underlying the New Option (the “New Option Shares”). With
respect to the all future option grants to Executive, including the New Option,
the option agreements covering such grants shall provide for accelerated vesting
commensurate with the provisions set forth in Sections 4(a)(i)(B), 4(a)(i)(C)
and 4(a)(i)(D).


(c) Executive shall not transfer any Unvested Options (except to the Company or
its assignee) without the prior written consent of the Company, which consent
may be granted, conditioned or withheld in the Company's sole discretion.


5. BENEFITS. Executive will be entitled to participate in the employee benefit
plans, including but not limited to any bonus plan, incentive, participation or
extra compensation plan, pension plan, profit-sharing plan, life, medical,
dental, disability, or insurance plan or policy or other plan currently and
hereafter maintained by the Company of general applicability to other senior
executives of the Company; provided, however, that Executive's right to receive
equity or participate in equity plans shall be governed exclusively by Section 4
of this Agreement, and Executive's right to receive severance upon a termination
of employment for any reason shall be governed exclusively by Section 7 of this
Agreement. If Executive's employment by the Company is terminated by the Company
pursuant to Section 7(d)(ii) or by Executive pursuant to Section 7(e), following
the Executive's Separation from Service (as defined below), the Company will pay
the premiums to continue Executive's and any of Executive's eligible dependents'
health insurance coverage under COBRA (provided that Executive is eligible and
timely elects COBRA coverage) until the earlier of eighteen (18) months after
Executive's Separation from Service and the first date that Executive and
Executive's eligible dependents are covered under another employer's program,
provided that the Company is providing Executive with health insurance coverage
at the time of Executive's termination.


6. EXPENSES. Executive shall be entitled to receive reimbursement for all
reasonable and customary documented travel and business expenses incurred in
connection with Executive's employment, so long as such expenses are incurred
and accounted for in accordance with the policies and procedures as may be
established from time to time by the Company. The Company shall reimburse the
Executive for the reasonable legal expenses incurred by the Executive in
reviewing, preparing and negotiating this Agreement.


7. TERMINATION. Notwithstanding anything in this Agreement to the contrary, in
the event of a termination of Executive's employment by the Company, the
following provisions shall apply:
(a) Death. Upon the death of Executive, Executive's employment with the Company
shall terminate and the Company shall not be obligated to make any further
payments to Executive hereunder, except amounts due as Salary or accrued but
unused vacation earned at the time of Executive's termination of employment, and
reimbursement for any expenses incurred prior to Executive's termination of
employment in accordance with Section 6 hereof (collectively “Accrued
Obligations”), as well as a pro rata portion of Executive's Annual Bonus that
would otherwise have been payable for the year in which Executive died based on
a percentage of the number of days Executive worked for the Company during the
applicable calendar year. Payment of the portion of Executive's Annual Bonus
shall be made at the time made to other participants in the Annual Bonus plan,
but in no event later than the Annual Bonus Payment Date.






3






--------------------------------------------------------------------------------




(b) Disability. In the event that the Board reasonably determines in good faith
that Executive is unable, because of illness, incapacity or injury which is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to Executive or Executive's legal representative
(such agreement as to acceptability not to be withheld unreasonably), to perform
the essential functions of his employment with the Company, even with reasonable
accommodation that does not impose an undue hardship on the Company, for more
than twelve (12) weeks in any rolling one-year period (“Disability”), unless a
longer period is required by federal or state law, in which case that longer
period shall apply, the Board shall have the right to terminate Executive's
employment, and the Company shall not be obligated to make any further payments
to Executive hereunder, except payment of Accrued Obligations and a pro rata
portion of Executive's Annual Bonus that would otherwise have been payable for
the year in which Executive is terminated due to Disability based on a
percentage of the number of days Executive worked for the Company during the
applicable calendar year. The Board reserves the right, in good faith, to make a
reasonable determination of Disability under this Agreement based on information
supplied by the physician selected as provided herein. Payment of the portion of
Executive's Annual Bonus due under this Section 7(b) shall be made at the time
made to other participants in the Annual Bonus plan, but in no event later than
the Annual Bonus Payment Date. Executive expressly agrees that the Company shall
have the right to permanently replace Executive in the event he is terminated
due to a Disability.


(c) Termination for Cause. The Board may terminate Executive's employment at any
time immediately upon notice to Executive for “Cause.”


(i) For purposes of this Agreement, “Cause” shall mean any of the following
occurring during Executive's employment by the Company (except with respect to
clause (e) below): (a) personal dishonesty by Executive involving Company
business or participation in a fraud against the Company, or breach of
Executive's fiduciary duty to Company; (b) indictment or conviction of a felony
or other crime involving moral turpitude or dishonesty; (c) Executive's willful
refusal to comply with the lawful requests made of Executive by the Board
reasonably related to his employment by the Company and the performance of his
duties with respect thereto (but which shall not include a request to waive or
amend any portion of this Agreement or terminate this Agreement or to consent to
an action that would result in Executive's loss of a right under this
Agreement); (d) material violation of the Company's policies, after written
notice to Executive and an opportunity to be heard by the Board and his failure
to fully cure such violations within a reasonable period of time of not less
than thirty (30) days after such hearing; (e) threats or acts of violence in the
workplace; (f) unlawful harassment in the course of any business activity of any
employee or independent contractor of the Company; (g) theft or unauthorized
conversion by or transfer of any Company asset or business opportunity to
Executive or any third party; and (h) a material breach by Executive of any
material provision of this Agreement or any other agreement with the Company
after written notice to Executive and an opportunity to be heard by the Board
and his failure to fully cure such breach within a reasonable period of time of
not less than thirty (30) days after such hearing.


(ii) In the event that the Board terminates Executive's employment for Cause,
the Company shall not be obligated to make any further payments to Executive
hereunder, except payment of Accrued Obligations.


(d) Termination Without Cause.


(i) By Executive. Notwithstanding any other provision of this Agreement,
Executive may voluntarily resign from his employment with the Company at any
time, and for any reason or no reason, with or without cause. Upon the effective
date of such resignation (other than a resignation for Good Reason), the Company
shall not be obligated to make any further payments to Executive hereunder,
except payment of Accrued Obligations.






4






--------------------------------------------------------------------------------




(ii) By Company. Notwithstanding any other provision in this Agreement, the
Board (at its sole discretion) shall have the right to terminate Executive's
employment at any time, for any reason or no reason, immediately upon notice to
Executive. If the Board terminates Executive's employment pursuant to this
Section 7(d)(ii), the Company shall pay to Executive Accrued Obligations. In
addition, if the Board terminates Executive's employment pursuant to this
Section 7(d)(ii) or if Executive resigns pursuant to Section 7(e), in either
case prior to a Change in Control, subject to Executive promptly executing (and
not revoking) a general release of all claims arising out of his employment in a
form that is acceptable to the Company within 21 days of Executive's termination
(or such other longer period as may be required by applicable law), the Company
shall pay the Executive one times his Salary at the annualized rate in effect on
the date of his termination. Further, if the Company (or its successor in a
Change in Control) terminates Executive's employment pursuant to this
Section 7(d)(ii) or if Executive resigns pursuant to Section 7(e) in either case
upon or following a Change in Control, subject to Executive promptly executing
(and not revoking) a general release of all claims arising out of his employment
in a form that is acceptable to the Company (or such successor) within 21 days
of Executive's termination (or such other longer period as may be required by
applicable law), the Company shall pay the Executive 1.5 times his Salary and
1.5 times his target Annual Bonus, in each case at the annualized rate in effect
on the date of his termination. Any severance payment as provided in either of
the immediately preceding two sentences, as applicable, is referred to herein as
the “Severance Payment”. Subject to Section 8(b) below, the Company shall pay
the Severance Payment in substantially equal installments in accordance with the
Company's standard payroll practices over a period of twelve or eighteen
consecutive months, as applicable, with the first installment payable in the
month following the month in which Executive's Separation from Service (as
defined below) occurs. (For purposes of clarity, each such installment shall
equal the applicable fraction of the aggregate Severance Payment. For example,
if such installments were to be made on a monthly basis, each installment would
equal one-twelfth (1/12th) or one-eighteenth (1/18th), as applicable, of the
Severance Payment.) Executive's right to receive and retain any of the Severance
Payment (as a result of a termination by either the Company without Cause or by
Executive for Good Reason) is contingent upon Executive's compliance with
Executive's continuing obligations to the Company under the terms of this
Agreement and the Proprietary Information and Invention Assignment Agreement (as
defined below). In the event of termination by the Company without Cause
pursuant to this Section 7(d)(ii), Executive shall have no duty to mitigate
damages.


(e) Executive Resignation for Good Reason. Executive may also resign from his
employment for Good Reason (as defined below). In such event, the Company shall
pay Executive the same Severance Payment specified in Section 7(d)(ii) herein in
connection with a termination without Cause by the Company. In the event of
termination by the Executive for Good Reason pursuant to this Section 7(e),
Executive shall have no duty to mitigate damages.


Resigning with “Good Reason” means Executive's resignation from employment with
the Company within 90 days after any of the following without Executive's prior
written consent: (i) the Company's failure to pay Executive any earned Salary or
Annual Cash Bonus or other bonus or payment that has become due and payable,
provided that the Company receives written notice from Executive of the
deficient payment and has been given 30 days to cure; or (ii) prior to a Change
in Control, removal of Executive as Chief Financial Officer and Secretary to the
Board or a reduction in his responsibilities, authority or status to a level
below that customarily accompanying such title, as applicable; or
(iii) following a Change in Control, removal of Executive from the position held
by Executive immediately prior to the Change in Control, provided that continued
employment following the Change in Control with substantially the same
responsibility with respect to the Company's business and operations shall not
constitute “Good Reason” (for example, if Executive's position with the Company
at the time of the Change in Control is Chief Financial Officer, Executive shall
not have been removed from his position if he is employed by the Company, the
acquiring company or one of its affiliates and Executive has substantially the
same responsibilities with respect to the business of the Company immediately
prior to the Change in Control whether as general manager or president of a
division or business unit or otherwise), or a material reduction in his
responsibilities, authority or status as such (which for this purpose shall
include a material reduction in the resources (financial, personnel and other)
allocated to the Company's business and under Executive's direction, including
reallocation of key personnel engaged in the Company's business to other
businesses of the acquiring company); or (iv) a reduction in Executive's Salary
and/or target Annual Bonus unless such reduction is both in connection with a
Company cost-reduction program applied to all executive officers and is not more
than 20%; or (v) a relocation of the Company's principal executive offices by
more-than fifty (50) miles from the current location in San Diego, CA; or
(vi) any material breach by the Company of a material provision of this
Agreement, which the Board fails to cure within thirty (30) days of receiving
written notice from Executive.






5




--------------------------------------------------------------------------------




8. SECTION 409A.


(a) For purposes of this Agreement, a “Separation from Service” occurs when
Executive dies, retires or otherwise has a termination of employment with the
Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.


(b) If Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Executive's Separation from
Service, Executive shall not be entitled to any payment or benefit pursuant to
clause (ii) of Section 7(d)(2) or Section 7(e) until the earlier of (i) the date
which is six (6) months after his Separation from Service for any reason other
than death, or (ii) the date of Executive's death. The provisions of this
paragraph shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the
Internal Revenue Code of 1986 (including the Treasury Regulations and other
published guidance related thereto) (“Section 409A”). Any amounts otherwise
payable to Executive upon or in the six (6) month period following Executive's
Separation from Service that are not so paid by reason of this Section 8(b)
shall be paid (without interest) as soon as practicable (and in all events
within thirty (30) days) after the date that is six (6) months after Executive's
Separation from Service (or, if earlier, as soon as practicable, and in all
events within thirty (30) days, after the date of Executive's death).


(c) To the extent that any reimbursement pursuant to this Agreement is taxable
to Executive, Executive shall provide the Company with documentation of the
related expenses promptly so as to facilitate the timing of the reimbursement
payment contemplated by this paragraph, and any reimbursement payment due to
Executive pursuant to such provision shall be paid to Executive on or before the
last day of Executive's taxable year following the taxable year in which the
related expense was incurred. Such reimbursement obligations pursuant to this
Agreement are not subject to liquidation or exchange for another benefit and the
amount of such benefits that Executive receives in one taxable year shall not
affect the amount of such benefits that Executive receives in any other taxable
year.


(d) It is intended that any amounts payable under this Agreement and the
Company's and Executive's exercise of authority or discretion hereunder shall
comply with and avoid the imputation of any tax, penalty or interest under
Section 409A. This Agreement shall be construed and interpreted consistent with
that intent.


9. NONSOLICITATION/NONDISPARAGEMENT. In the event of the termination of
Executive's employment for any reason, Executive shall not, for a period of
twelve (12) months, directly or indirectly:


(a) solicit, induce or encourage any employee of the Company or any of its
affiliates or subsidiaries to terminate their employment with the Company or any
of its affiliates or subsidiaries;


(b) make any derogatory public statement concerning the financial performance,
products, services, the Board or management personnel of the Company or any of
its affiliates or subsidiaries, or Executive's employment; or


(c) use or disclose the Company's Confidential Information to induce, attempt to
induce or knowingly encourage any Customer of the Company or any of its
affiliates or subsidiaries to divert any business or income from the Company or
any of its affiliates or subsidiaries, or to stop or alter the manner in which
they are then doing business with the Company or any of its affiliates or
subsidiaries.


     The term “Customer” shall mean any individual or business firm that is, or
within the prior twelve (12) months was, a customer or client of the Company,
whether or not such business was actively solicited by Executive on behalf of
the Company or any of its affiliates or subsidiaries during Executive's
employment. Nothing in Section 10(b) shall prohibit Executive from providing
truthful testimony in any legal, administrative or regulatory proceeding and
Executive may at all times respond truthfully to a lawfully-issued subpoena,
court order or governmental inquiry or as otherwise may be required by law,
provided, however, that upon receiving such lawfully-issued subpoena or court
order, Executive shall promptly provide reasonable written notice to Company and
cooperate with the Company to the extent reasonably necessary to protect the
confidentiality of any proprietary or trade secret information of the Company or
any of its affiliates or subsidiaries, and the privacy rights of any employee or
director. The restriction set forth in clause (a) or clause (c) above shall not
be deemed to limit or replace (and shall be in addition to) any similar
provision or restriction set for the Executive's Proprietary Information and
Inventions Assignment Agreement.




6




--------------------------------------------------------------------------------




10. NONCOMPETITION. During the term of this Agreement, Executive shall not
accept or engage, directly or indirectly, any work, consulting, or other
services, for remuneration of any kind for any other business entity engaged in
the Covered Business, without prior written approval by the Board. Nothing in
this Agreement will prevent Executive from: (i) accepting speaking or
presentation engagements in exchange for honoraria; (ii) serving on advisory
boards that do not compete with the Covered Business of the Company (or any of
its subsidiaries or affiliates) or boards of trade associations or boards of
charitable organizations so long as such service does not unduly interfere with
the performance of Executive's duties to the Company and provided that Executive
provides prior written notice to the Board; or (iii) from making or owning,
directly or indirectly, any passive investment in any other business or entity
that does not compete with the Covered Business of the Company. For purposes of
this Agreement, the phrase “Covered Business” shall mean the business conducted
or demonstrably anticipated to be conducted as of the date of any such action by
the Company (and its subsidiaries and affiliates). The phrase “engage, directly
or indirectly” means engaging or having an interest in, directly or indirectly,
as owner, partner, participant of a joint venture, trustee, proprietor,
shareholder, member, manager, director, officer, employee, independent
contractor, capital investor, lender, consultant, advisor or similar capacity,
or by lending or allowing his name or reputation to be used in connection with,
or otherwise participating in or allowing his skill, knowledge or experience to
be used in connection with, the operation, management or control of a business
or enterprise engaged in any aspect of the Covered Business, or being connected
with or having any financial interest in any business or enterprise engaged in
the Covered Business, except for the purposes of performing services on behalf
of the Company or any of its subsidiaries or affiliates pursuant to this
Agreement.


11. INJUNCTIVE RELIEF. Executive agrees that it would be difficult or impossible
to measure the damage to the Company from any breach by Executive of the
covenants set forth in Sections 9 or 10 of this Agreement; that damages to the
Company for any such injury would therefore be an inadequate remedy for any such
breach, and that such breach would cause irreparable harm to the Company.
Executive agrees that in the event of a breach of the terms of any such Section,
upon satisfaction of the applicable legal requirements and prerequisites, the
Company shall be entitled, in addition to and without limitation upon all other
remedies the Company may have, to injunctive or other appropriate equitable
relief to restrain any such breach.


12. NOTICES. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by facsimile or by
registered or certified mail (postage prepaid, return receipt requested) to each
other party as follows:


if to the Company to:
 
Umami Sustainable Seafood Inc.
 
 
1230 Columbia St. Suite 440
 
 
San Diego, CA 92101
Attn: Oli Valur Sandorsson
 
 
 
 
 
 
if to the Executive to:
 
Tim Fitzpatrick
Umami Sustainable Seafood Inc.
1230 Columbia St. Suite 440
San Diego, CA 92101









7






--------------------------------------------------------------------------------




or to such other address as the person to whom notice is given may have
previously furnished to the other in writing in the manner set forth above.


13. WAIVER OF BREACH. The waiver of any breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach. Each and every right, remedy and power hereby granted to any party or
allowed it by law shall be cumulative and not exclusive of any other.


14. SEVERABILITY. If any of the provisions of this Agreement or the application
thereof to any party under any circumstances is adjudicated to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision of this Agreement or the application thereof.


15. ENTIRE AGREEMENT. This Agreement, along with any related documents and
agreements referenced herein, constitutes the entire Agreement between the
parties with respect to the subject matter hereof and supersedes and completely
and irrevocably terminates any and all other previous or contemporaneous
communications, representations, understandings, agreements, negotiations and
discussions, either oral or written, between the parties with respect to the
subject matter hereof. Without limiting the generality of the foregoing, the
parties expressly agree that this Agreement supersedes the terms of any offer
letter that may have been in existence between the parties. The parties
acknowledge and agree that there are no written or oral agreements,
understandings, or representations, directly or indirectly related to this
Agreement or the employment, compensation or benefits of Executive that are not
set forth herein. Notwithstanding anything herein to the contrary, nothing in
this Agreement shall in any way supersede, limit or affect any representation,
warranty, covenant or term of, any indemnification agreement between the Company
and Executive.


16. AMENDMENT OF AGREEMENT. This Agreement may be altered or amended in any of
its provisions only by the mutual written agreement of the parties hereto. This
Agreement may not be amended orally in any respect.


17. SUCCESSORS. The Agreement shall inure to the benefit of and be binding on
the Company and its successors and assigns, as well as Executive and his estate.
Executive may not assign or delegate, in whole or in part, his duties or
obligations under this Agreement. This Agreement may be transferred and assigned
by the Company to any successor of the Company by acquisition, merger,
reorganization, amalgamation, asset sale or otherwise. Upon any assignment of
this Agreement by the Company, all obligations of the Company shall terminate,
Executive shall become employed by the assignee in accordance with the terms of
this Agreement and the term “Company” as used in this Agreement shall include
only such assignee.


18. RIGHTS CUMULATIVE. The Company's rights under this Agreement are cumulative,
and the exercise of one right will not be deemed to preclude the exercise of any
other rights.


19. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Photographic/facsimile copies of such
signed counterparts may be used in lieu of the originals for any purpose.


20. CONSTRUCTION. Each party has cooperated in the drafting and preparation of
this Agreement, and therefore, the Agreement shall not be construed against
either party on the basis that any particular party was the drafter.


21. GOVERNING LAW. This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of California
(without giving effect to principles of conflicts of laws).


22. ARBITRATION.
(a) In exchange for the benefits of the speedy, economical and impartial dispute
resolution procedure of arbitration, the Company and Executive, with the advice
and consent of their selected counsel, choose to forego their right to
resolution of their disputes in a court of law by a judge or jury, and instead
elect to treat their disputes, if any, pursuant to the Federal Arbitration Act
and/or California Arbitration Act.






8




--------------------------------------------------------------------------------




(b) Executive and the Company agree that any and all claims or controversies
whatsoever brought by Executive or the Company, arising out of or relating to
this Agreement, Executive's employment with the Company, or otherwise arising
between Executive and the Company, will be settled by final and binding
arbitration in San Diego, California or such other location as may be mutually
agreed by parties in accordance with the Employment Arbitration Rules and
Procedures of Judicial Arbitration and Mediation Services, Inc. (“JAMS”) then in
effect. This includes all claims whether arising in tort or contract and whether
arising under statute or common law. Such claims may include, but are not
limited to, those relating to this Agreement, wrongful termination, retaliation,
harassment, or any statutory claims under Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Fair Employment and Housing Act, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, or
similar Federal or state statutes. In addition, any claims arising out of the
public policy of California, any claims of wrongful termination, employment
discrimination, retaliation, or harassment of any kind, as well as any claim
related to the termination or non-renewal of Executive's employment or this
Agreement shall be arbitrated under the terms of this Agreement. The obligation
to arbitrate such claims will survive the termination of Executive's employment
or this Agreement. To the extent permitted by law, the hearing and all filings
and other proceedings shall be treated in a private and confidential manner by
the arbitrator and all parties and representatives, and shall not be disclosed
except as necessary for any related judicial proceedings.


(c) The arbitration will be conducted before an arbitrator to be mutually agreed
upon by the parties from JAMS' panel of arbitrators. In the event that the
parties are unable to mutually agree upon the arbitrator, JAMS shall provide a
slate of five arbitrators with experience in employment law and each party shall
have the opportunity to strike two names and rank the remaining arbitrators in
order of preference. JAMS shall then select the highest ranked arbitrator to
preside over the arbitration. If JAMS is unable to provide an arbitrator who has
experience in employment law, the parties may jointly or separately petition the
court for appointment of an arbitrator with such experience. The arbitrator will
have jurisdiction to determine the arbitrability of any claim. The arbitrator
shall have the authority to grant all monetary or equitable relief (including,
without limitation, injunctive relief, ancillary costs and fees, and punitive
damages) available under state and Federal law. Either party shall have the
right to appeal any adverse rulings or judgments to the JAMS Panel of Retired
Appellate Court Justices or as otherwise required by California law for
enforcement of arbitration provisions covering the subject matter of the
parties' dispute. Judgment on any award rendered by the arbitrator may be
entered and enforced by any court having jurisdiction thereof. In addition to
any other relief awarded, the prevailing party in any arbitration or court
action covered by this Agreement, as determined by the arbitrator or court in a
final judgment or decree, shall be entitled to recover costs, expenses, and
reasonable attorneys' fees to the extent permitted by law.


(d) Notwithstanding the foregoing, the parties agree to participate in
non-binding mediation in San Diego, California, except that either party may
file any formal arbitration demand as necessary to preserve their legal rights
as well as any action for provisional injunctive relief in any court of
competent jurisdiction to prevent immediate and irreparable harm and to ensure
that the relief sought by the aggrieved party is not rendered ineffectual
pending the arbitration. The Company shall pay the fees of the mediator and any
related administrative fees or costs charged in connection with any mediation
held pursuant to this Section.


[Remainder of Page Intentionally Left Blank]
 


9




--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.




“Company”
UMAMI SUSTAINABLE SEAFOOD, INC.,
a Nevada corporation


By:
/s/ Oli Valur Steindorsson
 
Oli Valur Steindorsson
 
Chief Executive Officer





“Executive”
TIM FITZPATRICK


/s/ Tim Fitzpatrick
Tim Fitzpatrick

 


[Signature Page to Tim Fitzpatrick Employment Agreement]






10




